PER CURIAM.
We reverse the judgment in this dissolution action. The trial court abused its discretion by failing to award permanent alimony to the wife of this 19-year marriage, even though the evidence amply showed that the wife did not possess skills sufficient to support herself in accordance with the standard of living established during the marriage. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). We also reverse the awards made by the trial court to equitably distribute the marital property as we cannot discern from this record what justification the trial court had for the substantially unequal division of assets. Canakaris; Bobb v. Bobb, 552 So.2d 334 (Fla. 4th DCA 1989). Upon remand the court may take additional testimony on both these issues, if necessary.
HERSEY, C.J., and DOWNEY and WARNER, JJ., concur.